Appeal by the defendant from an order of the Supreme Court, *742Richmond County (Rienzi, J.), dated November 14, 2008, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant contends that, in determining his risk level under the Sex Offender Registration Act (see Correction Law art 6-C), the Supreme Court erroneously assessed 10 points against him under risk factor 12 for failure to accept responsibility for his criminal conduct. This contention is without merit. Although the defendant pleaded guilty, his subsequent statements to the Probation Department constituted clear and convincing evidence that he did not genuinely accept responsibility for his criminal conduct (see People v Murphy, 68 AD3d 832, 833 [2009]; People v Lesch, 38 AD3d 1129, 1130 [2007]; People v Wright, 37 AD3d 797, 798 [2007]; People v Mitchell, 300 AD2d 377, 378 [2002]). Covello, J.P., Dickerson, Hall and Lott, JJ., concur.